                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                           :          DOCKET NO. 2:08-CR-00069

VERSUS                                             :          JUDGE HICKS

CLYDE J. PONTEFRACT                                :          MAGISTRATE JUDGE KAY


                                           JUDGMENT


       After an independent determination of the issues and review of the record, and noting the

lack of objections filed in the record, and a de novo determination of the issues, the Court concludes

that the Magistrate Judge’s Report and Recommendation [doc. 236] is correct and adopts the

findings and conclusions therein as its own.

       Accordingly, IT IS ORDERED that the instant Motion to Vacate [doc. 235] filed under

28 U.S.C. § 2255 be transferred to the United States Court of Appeals for the Fifth Circuit, in order

to determine whether he is authorized to proceed with this successive motion under 28 U.S.C. §

2255(h).

       THUS DONE AND SIGNED in Chambers this 17th day of October, 2018.




                            __________________________________
                                  S. MAURICE HICKS, JR.
                            UNITED STATES DISTRICT JUDGE
